15

16

Case 6:19-cv-00720-ADA-JCM Document 1 Filed 12/20/19 Page 1of 8

UNITED STATES DISTRICT COURT DE
C20 2019

i . CLE
Western District of Texas VESTERK'S Big O18 Frio,
co

CT Op Te YRT
Waco Division ee etka?
Y CLR
& i] -“ i
James Glynn CASE NO, Wi9CA?720

Nonrepresenative capacity

Petitioner

KEETON;

US CONSULAR REPORT OF BIRTH ABROAD;
STATE ISSUED BIRTH CERTIFICATES;
SOCIAL SECURITY CARDS;

OTHER DOCUMENTS

 

 

MOTION FOR DECLARATORY JUDGEMENT AND OTHER RELIEF

INTRODUCTION

This Action IN REM is brought by, James Glynn, 4300 W. Waco Dr., STE B2 #173, Waco

Texas 76710, in good faith for me, my wife, our heirs and our legacy, for the purpose of;

1, Ascertaining the truth;
2. Determining the validity of inter-dependent vital records and other legal instruments;
3. Determining status, condition, rights, duties, powers, and obligations;

4. Correcting mistakes;
25

26

27

28

29

30

31

32

33

34

35

36

37

38

39

40

4]

42

43

44

45

Case 6:19-cv-00720-ADA-JCM Document 1 Filed 12/20/19 Page 2 of 8

5. Returning property;

6. Other equitable relief.

This motion arises from the discovery of lies and deception present at the inception of Foreign,
Federal and State inter-dependent vital records hereafter referred to as birth certificates; upon

which, nationality, citizenship and other relations are founded.

Due to conflicting statements made by State and Federal agencies, false and misleading
information contained on vital records, vagueness of law, perversion of language, and my
inability to reconcile legal fiction to the truth, I am unsure of the validity of the certificates and

our rights duties and obligations as holders of the documents.

In the interest of court economics, the safety of our family, the sensitive nature of specific
details, the multitude of complex controversies and magnitude of the far reaching implications;
an informal, confidential and oral presentation of facts and evidence justifying relief is required

and requested.

For the sake of simplicity, only one controversy has been included in this brief.

JURISDICTION
This Court has personal, subject matter and supplemental Jurisdiction pursuant to;
Declaratory Judgment Act,
Title 28 U.S.C. § 2201 and 2202.

Tex. Civ. Prac. and Rem. Code § 37.003(a)
46

47

48

49

50

51

52

53

54

55

56

37

58

39

60

61

62

63

64

Case 6:19-cv-00720-ADA-JCM Document 1 Filed 12/20/19 Page 3 of 8

Tex. Civ. Prac. and Rem. Code § 37.004.

The estate has been surrendered and it is requested that it be deposited to the custody of the

Court for safekeeping.

The amount at stake is priceless.

CONTROVERSY
The Texas Department of Vital Statistics claims and we were led to believe;

1. "The birth certificate is an individual's basic claim and proof of citizenship, identification and

relationship to his or her parents."

2. "In addition to being the primary document of identification for an individual, a birth

certificate provides information used in a variety of medical and health related research efforts".

The Texas Department of Health and Human Services claims;

1. “A birth certificate provides legal identity and is required for Social Security, Medicaid,

school enrollment, driver’s license, and more.”

2. “In addition, it serves as proof of relationship to parents, which is required for child support

services, inheritance, and eligibility for benefits.”
65

66

67

68

69

70

71

72

73

74

75

76

77

78

79

80

8]

82

83

Case 6:19-cv-00720-ADA-JCM Document1 Filed 12/20/19 Page 4 of 8

Contrary to the above claims made by the Texas Department of Health and Human Services and
the Texas Department of Vital Statistics; the United States Department of Health and Human

Services Office of Inspector General claims;

‘1. “Because they were never designed to provide sole proof of identity and because a birth

certificate cannot be positively linked with an individual, their use for that purpose is

questionable.”

2. “It is inherently illogical to require someone to prove their identity using potentially fraudulent

identity documents",
3. “Birth certificates alone do not provide conclusive or reliable proof of identity”
4."Passport Services does not consider birth certificates evidence of identity."

5. “It would be impractical to redesign birth certificates to make them reliable identification

documents in and of themselves.”

Obviously there is confusion between Federal and State agencies and misinformation is being
disseminated. Considering the extremely serious nature of the certificates, the controversy not
only raises an arsenal of red flags, it opens a Pandora’s Box of conundrums and creates an

uncertain and dangerous environment.

Is the birth certificate proof of identification or not? Is proof of relationship to parents or not? Is

it proof of citizenship or not?
84

85

86

87

88

89

90

91

92

93

94

95

96

97

98

99

100

101

102

103

104

Case 6:19-cv-00720-ADA-JCM Document 1 Filed 12/20/19 Page 5of 8

It is illogical to reason, how a potentially fraudulent document, clearly marked not evidence of
identity, containing false and misleading information, created by unknown persons under
questionable circumstances, and, that cannot be positively linked with an individual; can
somehow simultaneously be a primary document of identification, proof of identification, proof

of citizenship and proof of relationship to parents. It must be magic.

SUMMARY

Establishing the truth in the above controversy may terminate some issues and provide a square
from which to move forward, but it does not correct all the mistakes nor terminate all the

complex issues that must be resolved.

What is at the heart of this matter is the fact that under a cloak of plausible deniability,
misinformation, miseducation and a perversion of language, we have been deceived, ab initio,
about the birth certificates, what they represent, the circumstances and presumptions under which
they were created, and our relationship to them. As a result, our lives have been built on a lie,

and irreparable harm has been done,

We are being deprived of life, freedom, and property, exposed to serious liabilities, subjected to
a condition of poverty and economic slavery as well as the arbitrary will, Acts and opinions of

others.
We are being compelled to;

1. Violate matters of faith and conscience;

2. Act with uncertainty;
105

106

107

108

109

110

M1

Case 6:19-cv-00720-ADA-JCM Document 1 Filed 12/20/19 Page 6 of 8

3. Make false statements and facilitate fiction;

4. Attest to the truthfulness and accuracy of questionable documents;

3. Obtain and hold, at our peril, photo identification, licenses, Social Security cards and
other instruments that are based on a foundation of deceptive instruments, containing

false information, created by unknown persons, under questionable circumstances;
6. Contract with unknown “persons” and “individuals” without full disclosure and;

7. Perform impossibilities.

REQUEST FOR RELIEF

Relief requested;

—

. A determination of the validity of the instruments;

NS

A neutral receiver appointed and an advocate appointed to assist us with the reckoning.

Ge

Declaration of our status, rights, duties, obligations if any;

>

Declaration determining ;
a. the statements made by the Texas Department of Vital Statistics and/ or the Texas
Department of Health and Human Services are false and/ or misleading; or
b. the statements made by the OIG of the United States Department of Health and
Human Services are false and/or misleading;
ce. ifa violation of 18 USC 1001 has occurred.
9. A declaration determining a birth certificate is a public record showing an organization was

organized, showing it exists and if appropriate, an order to merge titles and collapse the

trust(s);

 
Case 6:19-cv-00720-ADA-JCM Document1 Filed 12/20/19 Page 7 of 8

6. A restraining order issued against all police officers, until matters are settled

7. Any and all other available relief.

Nionvaal Olann

James Glynn

254 405-5133

4300 W. Waco Drive
Suite B2 #173

Waco Texas 76710
|) AL Aum
em pyyAwodd Q935

Ax) +7514 Sy
WMA FONT) WyAd2 44

\

\

< \
go? sot \ |
ou \

& ol \\, ¢@ \ Le _
LS \\ soho 2@22 oo00 OhtoO bTOe OIL. COX NYY

\ BI
| ai GS HAWN
2d FM "ON 99¢h

19-cv-00720-ADA-JCM Document1 Filed 12/20/19 Page 8 of 8

y ” Sad

Good.
HNEO
3

 
